DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
	This application is a CON of 16/871,535 filed on May 11, 2020 which claims priority to U.S. provisional application 62/912,930 filed on October 9, 2019. 

Election/Restrictions
Applicant’s election without traverse of Group II: claims 7-10 in the reply filed on July 27, 2022 is acknowledged.
Claims 1-6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected election, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 27, 2022. 
Claims 7-10 are being examined in the instant application.

Claim Objections
Claim 8 is objected to because of the following informalities: the acronyms SDF and IDF in the phrase “SDF/IDF ratio” are not defined at first occurrence in the claim. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 10 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 10 recites the limitation “The product according to claim 7, wherein at no time after inoculating said slurry are said cannabis and said mushroom components separated from said co-fermentation product”. Claim 7 is drawn to “A co-fermentation product resulting from the method of claim 1.” Thus, by claiming that the cannabis and mushroom are not separated from the co-fermentation product, claim 10 does not further narrow the scope of claim 7, and therefore does not further limit claim 7. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 

Claims 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. (CN102599004A, published on July 25, 2012) in view of Sakai et al. (EP 1407679 A1, published on April 14, 2004). 
Regarding claim 7, the limitation “a co-fermentation product resulting from the method of claim 1” is considered a product-by-process limitation. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In the instant claim 7, while the claim is directed towards the co-fermentation product, one of ordinary skill who practices the method of making the co-fermented would necessarily obtain the product. Therefore, if the method of making the product is obvious, the product obtained by practicing the method is rendered obvious. 
The broadest reasonable interpretation is a dried aggregate of particulates comprising cannabis co-fermented with solid mycelium culture. 
Regarding steps (c) – (g) of the method of co-fermentation; Hong teaches the preparation of a fermentation medium containing 30-50% hemp seed meal, wherein the ratio of material to water is 1.2:1 (description p.2, paragraph 0009). Hong further teaches sterilizing the slurry at 121°C (equivalent to 250°F) for 60 minutes (relevant to claim 1, step c) (description p.2, paragraph 0009). Hong teaches adding the Cordyceps sinensis mycelium strain to the sterilized fermentation medium and culturing at 10°C - 30°C for 30 days (equivalent to 50°F-86°F) (relevant to claim 1, steps d and e) (description p.2, paragraph 0010). Hong further teaches drying the fermented product at 50°C (equivalent to 122°F) to constant weight (relevant to claim 1, step f) (description p.2, paragraph 0011). Hong teaches crushing the dried fermented substance into a powder (relevant to claim 1, step g) (description p.2, paragraph 0011). 
Hong does not teach dividing leaves of the cannabis into particles and mixing 1 part of shredded cannabis with 2 parts water to form a slurry, steps (a) and (b). 
However, Sakai teaches a method of producing a liquid plant extract containing plant powder (abstract). Sakai teaches that plants containing active ingredients include Cannabis sativa (description p.4, paragraph 0017). Sakai teaches preparing an extraction from plants containing an active ingredient by collecting and fermenting leaves (description p.3, paragraph 0002). Sakai further teaches crushing and shearing a plant to produce particles 0.1um to 1mm in size (description p. 9, paragraph 0045). Sakai teaches mixing the plant particles with a solvent such as water in a ratio of 1 to 100 parts water to 1 part by weight of plant (description p. 8, paragraph 0034). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted shredded Cannabis leaf particles as taught by Sakai for the hemp seed meal taught by Hong, because it would have amounted to a simple substitution of one known hemp material for another. The teachings of Hong and Sakai suggest that starting with hemp seed meal and shredded cannabis leaves represent functionally equivalent starting materials to obtain the predictable result of a cannabis-water mixture. Therefore, one would have had a reasonable expectation of success in using powdered leaves as taught by Sakai in the method of fermentation as taught by Hong to obtain the method of co-fermenting cannabis with mycelial culture of one species of mushroom of the claimed invention.  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have increased the sterilization time as taught by Hong to identify optimum conditions and obtain a sterilized product with reasonable expectation of success, by allowing more time for sterilization. The results would have been predictable to one of ordinary skill in the art as the process of sterilization was known at the time of invention. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have optimized the incubation time as taught by Hong to identify optimum conditions and obtain the degree of incubation desired with reasonable expectation of success, by adjusting the incubation time based on the species of cannabis and mushroom selected. The results would have been predictable to one of ordinary skill in the art because the function of time and effects on growth was known at the time of invention. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have optimized the drying time as taught by Hong to obtain the degree of dryness desired with a reasonable expectation of success by allowing the product to dry further by extending the drying time. The results would have been predictable to one of ordinary skill in the art as the function of time and effects on dryness were known at the time of invention. 
	Based on the above discussion, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have obtained a dried aggregate of particulates comprising co-fermentation product of cannabis and mycelium culture as a product-by-process obtained by practicing the method of co-fermentation as taught by Hong in view of Sakai. One of ordinary skill in the art would reasonably expect that practicing the method would predictably result in necessarily producing and obtaining the co-fermentation product as claimed. 
Regarding claim 10, Hong teaches a fermentation medium containing 30-50% hemp meal, 35% bran, 5-10% grain bran, 5-15% corn flour, the water-material ratio is 1.2:1 (description, paragraph 0012). Hong teaches the strains prepared in step (2) (strain preparation) are added to the medium of step (3) (preparation of fermentation medium) and cultured at 10-30°C until the mycelium is full fermentation (description, paragraph 0013). Hong further teaches post-processing of the fermented product: taking out the fermented product cultivated in step (4) (fermentation culture), drying it at a constant temperature of 50°C to constant weight, pulverizing it to 80 mesh powder, and using HPLC to determine the content of cordyceps polysaccharide, cordyceps adenosine, cordyceps mannitol and cordycepin content (relevant to wherein at no time after inoculating said slurry are said cannabis and said mushroom components separated from said co-fermentation product) (description paragraph 0014). 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hong et al., Chinese patent document CN102599004A, published on July 25, 2012, in view of Sakai et al., foreign patent document EP 1407679 A1, published on April 14, 2004, as applied to claim 7 above, and further in view of Reguła et al., “Dried Shitake Lentinulla edodes) and Oyster (Pleurotus ostreatus) Mushrooms as a Good Source of Nutrient”, Acta Scientiarum Polonorum Technologia Alimentaria, 2007, vol. 6, issue 4, pp. 135-142. 
Regarding claim 8, neither Hong nor Sakai teach an SDF/IDF ratio of 1:25-29. 
However, Reguła teaches dried shitake (Lentinula edodes) and oyster (Pleurotus ostreatus) mushrooms as a good source of nutrient (title). Reguła further teaches that both dried mushrooms had high content of dietary fiber, Fe, Cu, Mg, K but low in fat, Na and Ca (abstract). Reguła teaches that the soluble dietary fiber content of dried Pleurotus ostreatus was 2.01 + 0.33, and the insoluble dietary fiber content was 39.8 + 0.55, which is an SDF/IDF ratio of 0.05 (p. 138, Table 1). Reguła further teaches that the soluble dietary fiber content of dried Lentinula edodes was 1.95 + 0.18, and the insoluble dietary fiber content was 44.2 + 0.39, which is an SDF/IDF ratio of 0.044 (p.138, Table 1). The claimed SDF/IDF range of 1:25 – 1:29 is equivalent to 0.03 to 0.04. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have optimized the ratio of soluble dietary fiber to insoluble dietary fiber (SDF/IDF ratio) of the co-fermentation product obtained from the method of fermentation of Hong in view of Sakai using the teachings of the SDF and IDF content of dried mushrooms as taught by Reguła to identify optimum conditions to obtain a desired SDF/IDF ratio with a reasonable expectation of success, by adjusting amounts of cannabis product and the selected species of mushroom. The results would have been predictable to one of ordinary skill in the art because the determination of soluble fiber and insoluble fiber content was known at the time of invention. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hong et al., Chinese patent document CN102599004A, published on July 25, 2012, in view of Sakai et al., foreign patent document EP 1407679 A1, published on April 14, 2004, as applied to claim 7 above, and further in view of Handa et al., “Parameters of the fermentation of soybean flour by Monascus purpureus or aspergillus oryzae on the production of bioactive compounds and antioxidant activity”, Food Chemistry, 2019, pp. 274-283, and first available online July 26, 2018. 
Regarding claim 9, neither Hong nor Sakai expressly teach wherein said co-fermentation product contains compounds formed by mushroom culture metabolism of insoluble dietary fiber and other nutrients in said cannabis. 
However, Handa teaches the effects of solid-state fermentation of defatted soybean flour (DSF) by Monascus purpureus or Apergillus oryzae on the bioactive compounds (abstract). Handa teaches that in the fermentation process by microorganisms, antioxidant phenolic compounds are either produced via secondary metabolic pathways or released from the substrate by enzymes produced by the microorganisms, thus improving the phenolic content and antioxidant activity (relevant to co-fermentation product contains compounds formed by mushroom culture metabolism of insoluble dietary fiber and other nutrients) (p.274, 2nd column last sentence to p.275, 1st column first sentence). Handa further teaches that achieving suitable fermentation parameters is essential to increase bioactive compounds in the DSF that makes it promising for food industrial applications (abstract). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the co-fermentation product obtained by substituting shredded Cannabis leaf particles as taught by Sakai for the hemp seed meal taught by Hong into the method of fermentation taught by Hong would contain compounds formed by mushroom culture metabolism of insoluble dietary fiber and other nutrients in said cannabis, because Handa teaches the formation of beneficial antioxidants by Monascus purpureus or Apergillus oryzae. One of ordinary skill would have reasonably expected that the co-fermentation product of cannabis with mycelial culture resulting from practicing the method of Hong in view of Sakai would predictably result in the product containing compounds formed by mushroom culture, because Handa teaches that Monascus purpureus and Apergillus oryzae produce compounds when co-fermented with defatted soybean flour (dietary fiber). One of ordinary skill would expect that mycelium would metabolize cannabis fiber in the same manner as defatted soybean flour to produce compounds which would be contained in the co-fermentation product. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

Claims 7-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/805,512 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are obvious over the copending claim.
Claim 1 of ‘512 is directed to an oral tablet or capsule dosage form consisting essentially of hemp pomace co-fermented with a fungus, which is obvious over the product of the claimed invention of an aggregate of particulates comprising fermented cannabis and mycelial culture of one species of mushroom in the current application (i.e. product by process). The examined claims are directed towards a product that encompasses the product in claim 1 of ‘512, and therefore would be obvious over the reference claim. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. 

Claims 7-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7-10 of copending Application No. 16/871,535 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are anticipated by the copending claims. 
The product obtained by practicing the method of claims 7-10 of ‘535 anticipates the claimed product of a dried aggregate of particles comprising fermented cannabis co-fermented with mycelium culture of one species of mushroom. The products resulting from the two sets of claims are nearly identical, except that step b) of claims 7-10 of ‘535 recites “with two parts water to form a slurry”, whereas the instant claim 1 recites “with at least one up to two parts by weight of water to form a slurry” in step b). Thus, an embodiment of the product “with two parts water to form a slurry” from ‘535 overlaps in scope with the product of the instant claim “up to two parts by weight of water to form a slurry”. Therefore, the instantly examined claims are anticipated by the reference claims. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. 

Claims 7-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 11,376,291. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are anticipated by the patent claims. 
Practicing the method of patent claims 1-3 results in a dried co-fermented product comprising cannabis and mycelium, which anticipates the claimed product of a dried aggregate of particles comprising fermented cannabis co-fermented with mycelium culture of one species of mushroom. The products resulting from the two methods are similar in that they are both dried products created through methods of co-culturing cannabis plant material that is inoculated with mycelium culture and allowed to mature or co-ferment for several days, yielding a co-fermented product comprising cannabis and mycelium. 

Conclusion
	No claims are allowed. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPA MISHRA whose telephone number is (571) 272-6464. The examiner can normally be reached Monday - Friday 7:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise W. Humphrey can be reached on (571) 272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEEPA MISHRA/Examiner, Art Unit 1657                                                                                                                                                                                                        
/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657